Title: To James Madison from Levi Lincoln, 6 October 1810 (Abstract)
From: Lincoln, Levi
To: Madison, James


6 October 1810, Worcester. Reminds JM that he had earlier recommended the former attorney general of Massachusetts [Barnabas Bidwell] for the seat on the Supreme Court held by Judge Cushing. “Thanks now to an overruling Providence … that arrangement did not take place.” Stresses the “importance to this part of the Union” of filling the vacancy recently created by the death of Cushing with “an enlightened, decided, & devoted republican” and therefore recommends Gideon Granger. Believes Granger is “ranked high” by “both descriptions of political characters” in Massachusetts, and in instances when he practiced before the court of Hampshire County, “he so acquitted himself & such was his display of ingenuity & Learning, as to extort from our Supreme Judges although of opposite politics, his eulogium in the face of the County.”
